Citation Nr: 1749812	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to a rating higher than 20 percent prior to May 21, 2014, and higher than 40 percent thereafter, for recurrent prostatitis.

3.  Entitlement to a rating higher than 30 percent for gastroesophageal reflux disease status post nissen fundoplication with irritable bowel syndrome (GERD/IBS).

4.  Entitlement to a rating higher than 30 percent for migraine headaches.

5.  Entitlement to an initial rating higher than 20 percent for left shoulder impingement syndrome.

6.  Entitlement to a rating higher than 10 percent prior to January 13, 2012, and higher than 20 percent thereafter, for degenerative disc disease of the lumbar spine with muscle spasms.


7.  Entitlement to an initial rating higher than 10 percent for rhinitis. 

8.  Entitlement to an initial rating higher than 10 percent for right knee degenerative arthritis with partial tear of the ACL.

9.  Entitlement to a compensable rating for left eye cataract.

10.  Entitlement to an initial compensable rating for internal and external hemorrhoids.

11.  Entitlement to service connection for hypertension, including as secondary to other service-connected disabilities.

12.  Entitlement to service connection for a heart disability, including as secondary to other service-connected disabilities.

13.  Entitlement to service connection for astigmatism, including as secondary to other service-connected disabilities.

14.  Entitlement to service connection for a left knee disability, including as secondary to other service-connected disabilities.

15.  Entitlement to a total disability rating due to individual unemployability.

16.  Entitlement to service connection for sleep apnea, including as secondary to other service-connected disabilities.

17.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

18.  Entitlement to a rating higher than 10 percent for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified before the undersigned Veterans Law Judge in May 2014.  

VA has rated the Veteran as 100 percent disabled, effective August 22, 2012.

The Board decides 17 of the 18 issues above.  The Board REMANDS Issue 18 to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In September 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal of Issues 1-15.  Therefore, no questions of fact or law remain before the Board for Issues 1-15.

2. The Veteran's rhinitis caused his sleep apnea.

3. The Veteran's left lower radiculopathy was manifested by moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran are met for Issues 1-15; the Board has no further jurisdiction of Issues 1-15.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

2. The criteria for service connection for sleep apnea on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2017).

3. The criteria for a 40 percent rating for left lower radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, 4.71a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in July 2009 and August 2016.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran had a VA Travel Board Hearing in May 2014 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In September 2017, the Veteran withdrew his appeal of Issues 1-15 in writing.  Therefore, the Board will dismiss Issues 1-15.

Secondary Service Connection

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Sleep Apnea

The Veteran has sleep apnea, and VA has service connected his rhinitis, which it has rated as 10 percent disabling.  Therefore, the first and second prongs of a secondary service connection claim are met.  This appeal turns on the third prong of a secondary service connection claim - medical nexus. 

As to the third prong, the Veteran's attorney submitted a private medical nexus opinion in July 2017.  Dr. T.C. authored an extensive opinion, noting that the "relationship between chronic rhinosinusitis, such as that experienced by [the Veteran], and [obstructive sleep apnea] is an area of investigation."  However, Dr. T.C.'s medical expertise, when combined with the emerging medical literature on the subject which Dr. T.C. cited, led Dr. T.C. to opine that "it is at least as likely as not that" the Veteran's rhinitis caused his sleep apnea.  The Board notes that VA denied secondary service connection based on the lack of a causal relationship of service-connected disabilities other than rhinitis, and it never examined the Veteran for the current contention.  The Board is satisfied, based on the strength of the private medical opinion, that further inquiry is not warranted.  Furthermore, the Board finds the third prong of a secondary service connection claim is met.

As all three prongs of a secondary service connection claim are met, the Board will grant the claim.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Left Leg Radiculopathy

VA has rated the Veteran's left lower extremity radiculopathy as 10 percent disabling under Diagnostic Code ("DC") 8520.

DC 8520 provides ratings for paralysis or incomplete paralysis of the sciatic nerve. Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, DC 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA examined the Veteran twice during the pendency of the appeal - July 2009 and August 2016.  In July 2009, the Veteran reported radiating pain, numbness, weakness, and tingling in his left leg.  Examination revealed decreased sensory modalities.  The examiner did not indicate the severity of the radiculopathy, but he noted that the Veteran "gets severe shooting radicular pain in [his] left leg for 2 days every month."

A January 2012 VA treatment note shows the Veteran reported pain radiated down the back of his left leg up to 6 days per week, with the pain being of moderate severity.  

In August 2016, the Veteran reported "moderate numbness" in his left leg, but the examiner noted "severe," constant pain with "moderate" paresthesias.  The examiner classified the severity of the radiculopathy as "moderate."  

The Board finds the Veteran's radiculopathy is most appropriately rated as "moderately severe," given the findings above.  As the Veteran's attorney has noted, the 2009 examiner failed to indicate the overall level of impairment, while the 2016 examiner did not have the option of rating the impairment as "moderately severe" because of the Disability Benefits Questionnaire used.  The Veteran does not contend, nor does the evidence show, that he has muscular atrophy, so he does not merit a 60 percent rating.


ORDER

Entitlement to an initial rating higher than 70 percent for adjustment disorder with mixed anxiety and depressed mood is dismissed.

Entitlement to a rating higher than 20 percent prior to May 21, 2014, and higher than 40 percent thereafter, for recurrent prostatitis is dismissed.

Entitlement to a rating higher than 30 percent for gastroesophageal reflux disease status post nissen fundoplication with irritable bowel syndrome (GERD/IBS) is dismissed.

Entitlement to a rating higher than 30 percent for migraine headaches is dismissed.

Entitlement to an initial rating higher than 20 percent for left shoulder impingement syndrome is dismissed.

Entitlement to a rating higher than 10 percent prior to January 13, 2012, and higher than 20 percent thereafter, for degenerative disc disease of the lumbar spine with muscle spasms is dismissed.

Entitlement to an initial rating higher than 10 percent for rhinitis is dismissed. 

Entitlement to an initial rating higher than 10 percent for right knee degenerative arthritis with partial tear of the ACL is dismissed.

Entitlement to a compensable rating for left eye cataract is dismissed.

Entitlement to an initial compensable rating for internal and external hemorrhoids is dismissed.

Entitlement to service connection for hypertension, including as secondary to other service-connected disabilities is dismissed.

Entitlement to service connection for a heart disability, including as secondary to other service-connected disabilities, is dismissed.

Entitlement to service connection for astigmatism, including as secondary to other service-connected disabilities, is dismissed.

Entitlement to service connection for a left knee disability, including as secondary to other service-connected disabilities, is dismissed.

Entitlement to a total disability rating due to individual unemployability is dismissed.

Entitlement to service connection for sleep apnea, as secondary to service-connected rhinitis, is granted.

Entitlement to an evaluation of 40 percent for left lower extremity radiculopathy is granted.


REMAND

The Veteran's attorney cites a U.S. Court of Veterans Appeals case - Johnson vs. McDonald, 27 Vet.App 497 (2016) - to support the Veteran's argument for an increased rating for his dermatitis.  The U.S. Court of Appeals for the Federal Circuit, however, recently reversed Johnson in Johnson vs. Shulkin, Fed. Cir. 14-2778 (July 14, 2017).

In reversing, the Federal Circuit agreed with VA that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

Because of the reversal, remand is warranted to determine whether the Veteran's use of topical corticosteroids was "constant or near constant systemic therapy," which would more nearly approximate the maximum 60 percent disability rating.  The language in the Disability Benefits Questionnaire utilized does not ideally correspond to the information sought, and more of an explanation is requested.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit any medical treatment records, if any, that address the question of whether his use of topical corticosteroids was "constant or near constant systemic therapy."  Allow him a reasonable time to respond.

2. After the time period in Directive 1, send the Veteran's file to a dermatologist.  Ask the dermatologist:

Is the Veteran's use of topical corticosteroids "constant or near constant systemic therapy" as explained above?  Why or why not?

3. After completing the above actions, readjudicate the claim.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


